                              Case 3:18-cv-00294-FM Document 1-1 Filed 10/05/18
                                                                         JUDGE Page 1 MONTALVO
                                                                                FRANK of 5

Pro Se   I   (Rev. 12/16) Complaint for a Civil Case




                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                  Western District of Texas

                                                                        El Paso Division



                                                                                        Case No.
                                                                                                        (to be filled in by the Clerk's Office)
                         Walter Raul Maguina
                                  Plaintiff(s)
(Write the full name      of each plaint4/f who is filing this complaint.
If the names of all the plaint 4/fs cannot fit in the space above,                      Jury Trial:   (check one)         Yes           No
please write see attached" in the space and attach an additional
page with the full list of names.)
                                      -v-
                                                                                           EP18cV0294
                               United States
                              Defendant(s)
(Write the full name of each defendant who is being sued.     the if
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)



                                                       COMPLAINT FOR A CIVIL CASE

L             The Parties to This Complaint
              A.         The Plaintiff(s)

                         Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                         needed.
                                   Name                                     Walter Raul Maguina
                                   Street Address                           15055 Camino de Tierra Road
                                   City and County                          El Paso
                                   State and Zip Code                       Texas 79938
                                   Telephone Number                         915 240 9090
                                   E-mail Address

              B.         The Defendant(s)

                         Provide the information below for each defendant named in the complaint, whether the defendant is an
                         individual, a government agency, an organization, or a corporation. For an individual defendant,
                         include the person's job or title (4/known). Attach additional pages if needed.

                                                                                                                                                  Page   1   of 5
                              Case 3:18-cv-00294-FM Document 1-1 Filed 10/05/18 Page 2 of 5

Pro Se   I   (Rev. 12/16) Complaint for a Civil Case




                         Defendant No.         I

                                    Name                                     United States
                                    Job or Title (if known)                  U.S.Department of Justice U.S. Attorneys Office
                                    Street Address                           700   E.   San Antonio Aye, Suite 200
                                    City and County                          El   Paso
                                    State and Zip Code                       Texas      79901

                                    Telephone Number                         915- 534- 6884

                                    E-maIl Address            (if known)




                         Defendant No. 2
                                    Name
                                    Job or Title       (if   known)

                                    Street Address
                                    City and County
                                    State and Zip Code
                                    Telephone Number
                                    E-mail Address            (if   known)



                         Defendant No. 3
                                    Name
                                    Job or Title       (if   known)

                                    Street Address
                                    City and County
                                    State and Zip Code
                                    Telephone Number
                                    E-mail Address (if known


                         Defendant No.        4

                                    Name
                                    Job or Title       (if   known)

                                    Street Address
                                    City and County
                                    State and Zip Code
                                    Telephone Number
                                    E-mail Address            (if   known)




                                                                                                                               Page 2 of 5
                               Case 3:18-cv-00294-FM Document 1-1 Filed 10/05/18 Page 3 of 5

Pro Se   1   (Rev. 12/16) Complaint for a Civil Case


II.           Basis for Jurisdiction

              Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
              heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
              parties. Under 28 U.S.C. § 1331, a case arising under the United States constitution or federal laws or treaties
              is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
              another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
              diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

              What is the basis for federal court jurisdiction?              (check all that apply)

                           Federal question                                    Diversity of citizenship


              Fill out the paragraphs in this section that apply to this case.

              A.         If the Basis for Jurisdiction Is a Federal Question
                         List the specific federal statutes, federal treaties, andlor provisions of the United States Constitution that
                         are at issue in this case.
                           Plaintiff has a possessory intrest in the Property in that he is a debtor paying a monthly installment
                           pament to the title and lien holder, Toyota Financial. Plaintiff is a retired Army Veteran and uses the
                           seized property to earn a living, support his children and family. Failure to return the seized property
                           to plaintiff would cause Plantiff and his family to suffer unduly harsh consequences.

              B.         If the Basis for Jurisdiction Is Diversity of Citizenship
                          1.        The Plaintiff(s)

                                    a.          If the plaintiff is an individual
                                                The plaintiff,      (name)                                             ,   is a citizen of the
                                                State of (name)


                                     b.         If the plaintiff is a corporation
                                                The plaintiff,      (name)                                             ,   is incorporated
                                                under the laws of the State of (name)
                                                and has its principal place of business in the State of (name)



                                     (Ifmore than one plaintiff is natned in the complaint, attach an additional page providing the
                                     same information for each additionalpIaintff)

                          2.         The Defendant(s)

                                     a.         If the defendant      is an individual
                                                The defendant, (name)                                                  ,   is a citizen of
                                                the State of (name)                                              .   Or is a citizen of
                                                 (foreign nation)


                                                                                                                                      Page   3   of   5
                          Case 3:18-cv-00294-FM Document 1-1 Filed 10/05/18 Page 4 of 5

Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant   is a corporation
                                           The defendant,     (name)                                      is incorporated under
                                           the laws of the State of (name)                                          and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                                stakeis more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          Plaintiff is seeking return of the seized property, One Toyota Sienna VIN#5TDKK3DC8ES5O862O




IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                       Page 4   of   5
                              Case 3:18-cv-00294-FM Document 1-1 Filed 10/05/18 Page 5 of 5

Pro Se   1   (Rev. 12/16) Complaint for a Civil Case




V.             Certification and Closing

               Under Federal Rule of Civil Procedure 11, by signing below, I certif' to the best of my knowledge, information,
               and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
               unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
               nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
               evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
               opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
               requirements of Rule 11.

               A.         For Parties Without an Attorney

                          I agree to provide the Clerk's Office with any changes to my address where caserelated papers may be
                          served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                          in the dismissal of my case.


                          Dateof signing:              10   0      2.0   ('
                          Signature of Plaintiff
                          Printed Name of Plaintiff         Walter Raul Man   ma


               B.         For Attorneys

                          Date of signing:


                          Signature of Attorney
                          Printed Name of Attorney
                          Bar Number
                          Name of Law Firm
                          Street Address
                          State and Zip Code
                          Telephone Number
                          E-mail Address




                                                                                                                            Page   5   of   5
